                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


JEFFERY HESTER,                                  )
                                                 )
              Petitioner,                        )
                                                 )
              vs.                                )      Case No. 18 C 1928
                                                 )
JUSTIN HAMMERS, Warden,                          )
                                                 )
              Respondent.                        )


                        MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       After a bench trial in the Circuit Court of Cook County, Jeffery Hester was

convicted of one count of being an armed habitual criminal, two counts of unlawful use

or possession of a firearm by a felon, and three counts of aggravated unlawful use of a

weapon. The judge sentenced him to a prison term of eight years, to be followed by

three years of mandatory supervised release. Hester has filed a petition for a writ of

habeas corpus under 28 U.S.C. § 2254.

                                       Background

       Hester was charged with eleven counts relating to the possession and use of

firearms, as well as narcotics possession, in connection with an incident that occurred

on March 14, 2011. At trial, three Chicago police officers testified about that incident.

A.     Kerr's testimony

       Officer Lawrence Kerr testified that shortly after 11 p.m., he and three other

officers were on duty in an unmarked car near the intersection of 88th Street and Bishop
Street on Chicago's south side. He saw a car make a turn without stopping at a stop

sign, travel about one hundred feet further, and pull over to the side of the road. The

officers activated their vehicle's emergency equipment and pulled up behind the car, at

which point all four officers approached the car. Kerr saw that the car had one occupant

whom later he identified as Hester. As Kerr approached the driver's side door, Hester

opened the door about two feet wide, and Kerr saw that there was a semiautomatic

handgun on Hester's lap. Kerr alerted the other officers that Hester had a gun, and

Hester quickly closed the door and drove away.

       The officers pursued him in their vehicle. During the chase, Kerr heard one of

the officers say "he just tossed it out the window," and the driver of the police vehicle

slammed on the brakes. Two officers exited the vehicle; Kerr later learned that they

recovered a loaded handgun. Meanwhile, Kerr and the driver of the police vehicle

continued pursuing Hester.

       Hester eventually pulled over near an apartment building, jumped out of the car,

and ran toward the building while the officers followed on foot. When he reached the

building, he handed a woman a plastic bag containing a white substance. As the

officers apprehended him, the woman ran into an apartment and tossed the bag in a

kitchen cabinet. The officers recovered two bags containing white substances from the

cabinet.

B.     Findysz's testimony

       Officer Chris Findysz testified next. He recounted the same general course of

events as Kerr, although his testimony differed in some respects. In particular, Findysz

testified that while the officers were pursuing Hester after the traffic stop, Findysz saw



                                             2
the driver of the car reach his arm out the window and throw a gun into the street, and

the gun flew into the curb. He and another officer exited the car, and within thirty

seconds they had recovered a handgun that was broken into two pieces, which he and

his partner reassembled. Findysz also stated that when he saw Hester throw the gun

out of the car, Hester's vehicle was moving at about twenty miles per hour.

       Before resting its case, the prosecution introduced several exhibits into evidence,

including documentation of Hester's previous convictions and the fact that he had not

been issued a firearms owner's identification card by the state of Illinois. The parties

also stipulated that lab tests had shown that one of the two bags recovered from the

kitchen cabinet contained heroin and the other contained no unlawful narcotics.

       Hester moved for a directed finding of not guilty on all counts. The court granted

the motion in part, ruling that because Kerr was unable to identify which of the two bags

Hester had possessed, it could not determine beyond a reasonable doubt that Hester

had possessed narcotics. On that basis, the court acquitted Hester on the charge of

narcotics possession and an associated charge of armed violence.

C.     Bentley's testimony

       Hester called officer Joel Bentley to the stand. He testified to generally the same

events that Kerr and Findysz described, although again there were differences in his

account. Bentley testified that during the traffic stop he did not see a gun in Hester's lap

or observe him opening the car door. He also stated that during the pursuit the vehicles

were travelling between thirty and forty miles per hour and that he did not see Hester

throw anything out the window.




                                             3
D.     Conviction and appeal

       After hearing all the evidence, the court found that the officers had testified

credibly and that any discrepancies in their statements were immaterial or could be

reasonably explained. Based on their testimony and the documentary evidence, the

court found the defendant guilty on all six remaining counts. Hester then filed a motion

for a new trial, which the court denied. At sentencing, the court merged the six counts

into count one—the offense of being an armed habitual criminal in violation of 720 Ill.

Comp. Stat. 5/24-1.7(a)—and sentenced Hester to eight years in prison and three years

of mandatory supervised release.

       Hester appealed his conviction to the Illinois Appellate Court. First, he argued

that the evidence was insufficient to prove his guilt beyond a reasonable doubt because

the police officers' testimony was inconsistent and incredible. Second, he contended

that his convictions under 720 Ill. Comp. Stat. 5/24-1.6(a) should be vacated because

the Illinois Supreme Court held that statute facially unconstitutional.

       The Appellate Court rejected Hester's arguments. After considering each of the

alleged inconsistencies in the officers' testimony, it held that the trial court did not err in

finding Hester guilty beyond a reasonable doubt. See People v. Hester, No. 1-15-0890,

2017 IL App (1st) 150890-U, ¶¶ 16-27. And it rejected Hester's arguments about the

constitutionality of his convictions, reasoning that each of his convictions was based on

his failure to obtain a firearm owner's identification card, which the Illinois Supreme

Court has held constitutionally permissible. Id. ¶¶ 28-29.

       Hester filed a petition for leave to appeal his conviction to the Illinois Supreme

Court, raising only the arguments concerning the sufficiency of the evidence. The



                                               4
Supreme Court denied the petition. See People v. Hester, No. 122390, 89 N.E.3d 759

(Ill. 2017) (table). He has timely filed a petition for a writ of habeas corpus.

                                        Discussion

       Hester argues that he is entitled to habeas corpus relief because the Illinois

Supreme Court held that the statutory provision that criminalizes aggravated unlawful

use of a weapon is facially unconstitutional. He also argues that there was insufficient

evidence to support his conviction.

       To obtain a writ of habeas corpus, the petitioner must show not only that the

state court applied federal law incorrectly but also that the court's decision was

objectively unreasonable. Saxon v. Lashbrook, 873 F.3d 982, 987 (7th Cir. 2017). This

standard is difficult to meet and highly deferential. Id.

A.     Constitutionality of the weapons convictions

       In his petition, Hester focuses primarily on the constitutionality of his convictions

under 720 Ill. Comp. Stat. 5/24-1.6, which prohibits "aggravated unlawful use of a

weapon." Hester points out that after he was convicted, the Illinois Supreme Court held

that sections 24-1.6(a)(1) and (a)(3)(A) are facially unconstitutional under the Second

Amendment. People v. Burns, 2015 IL 117387 ¶ 32, 79 N.E.3d 159, 166 (2015).

       The Court need not reach the merits of this argument because it is defaulted. "In

general, habeas corpus petitioners may not raise [for the first time] any issue that they

might have presented on direct appeal." Cross v. United States, 892 F.3d 288, 294 (7th

Cir. 2018). Hester therefore may raise particular arguments only if he presented them

in his petition for leave to appeal to the Illinois Supreme Court. See Smith v. McKee,

598 F.3d 374, 382 (7th Cir. 2010) (citing O'Sullivan v. Boerckel, 526 U.S. 838, 844-45



                                              5
(1999)). Because Hester's petition for leave to appeal discussed only the sufficiency of

the evidence, see Pet. for Leave to Appeal, Gov.'s Ex. D, dkt. no. 11-2, his arguments

concerning the constitutionality of his convictions under 720 Ill. Comp. Stat. 5/24-1.6 are

defaulted. And because he has not shown cause for the default, meaning "an objective

factor external to the defense that impeded the presentation of the claim to the state

courts," Crutchfield v. Dennison, 910 F.3d 968, 973 (7th Cir. 2018), this Court cannot

consider those arguments on their merits.

B.     Sufficiency of the evidence

       Hester also argues that there was insufficient evidence presented at trial to prove

his guilt beyond a reasonable doubt. Under the Supreme Court's decision in Jackson v.

Virginia, 443 U.S. 307 (1979), a criminal conviction satisfies due process if "after

viewing the evidence in the light most favorable to the prosecution, any rational trier of

fact could have found the essential elements of the crime beyond a reasonable doubt."

Id. at 319. To prevail on his habeas corpus petition, Hester must meet a high bar

because "the deference to state court decisions required by § 2254(d) is applied to the

state court's already deferential review." Cavazos v. Smith, 565 U.S. 1, 7 (2011).

       Though Hester's habeas corpus petition refers to his challenge to the sufficiency

of the evidence only in passing, his brief on direct appeal from his conviction identifies

numerous alleged deficiencies in the evidence presented at trial. First, he focuses on

Kerr's testimony that Hester opened his car door as the officers approached him during

the traffic stop. Hester argues that because he had substantial past experience

interacting with law enforcement, it is implausible that he would have opened his door to

allow the police to view a handgun on his lap. He also points out that Findysz testified



                                             6
that he did not see the gun and that Bentley testified that he had no recollection of a gun

in Hester's lap or the car door opening.

       The Illinois Appellate Court rejected these arguments. It deferred to the findings

of the trial court, reasoning that "[a]ny inquiry into defendant's motive for not removing

the gun from his lap and the officer's line of sight would be speculation on our part."

Hester, 2017 IL App (1st) 150890-U, ¶ 25. This determination was not unreasonable

given that "a reviewing court 'faced with a record of historical facts that support

conflicting inferences must presume—even if it does not affirmatively appear in the

record—that the trier of fact resolved any such conflicts in favor of the prosecution, and

must defer to that resolution.'" McDaniel v. Brown, 558 U.S. 120, 133 (2010) (quoting

Jackson, 443 U.S. at 326). And the Appellate Court reasonably determined that

because the testimony suggested that only Kerr was appropriately positioned to see the

gun through the open car door, the fact that the other officers did not see or remember it

was immaterial. Hester, 2017 IL App (1st) 150890-U, ¶ 20.

       Second, Hester argues that there was insufficient evidence from which to

conclude that the weapon that was recovered was the same one that Kerr testified he

saw on Hester's lap. He cites discrepancies in the testimony regarding the speed of the

cars to argue that Hester's car might have been moving up to forty miles per hour, and

that therefore the area in which the gun could have landed was much larger than the

area in which the officers searched. The Appellate Court reasonably rejected this

argument, noting that Findysz testified that he saw the gun hit the ground and quickly

recovered it from that location. As the court explained, given Findysz's testimony, "the

surface area where the weapon could have landed is irrelevant." Id. ¶ 22.



                                             7
       Hester also points out that the officers testified that the gun they recovered was

broken into two pieces, unlike the intact gun Kerr testified he saw on Hester's lap. He

also notes that the gun was not subjected to fingerprint analysis and that it was

recovered in a high-crime area where, he suggests, it is possible that a different gun

might have been lying in the street. The Appellate Court found that the trial court

reasonably credited Kerr's testimony about seeing the gun on Hester's lap, as well as

Findysz's testimony that he saw Hester throw the gun into the street, and it drew a

reasonable inference that the gun broke apart upon hitting the curb. The court's

conclusion was not unreasonable.

       Finally, Hester points to a range of relatively minor discrepancies in the details of

the pursuit. For example, he points out that one officer stated that he saw Hester throw

the gun and others did not, and the officers used different language to express how

Findysz notified them that he saw Hester throw the gun out of the car. It was

reasonable for the Appellate Court to defer to the trial court's credibility determinations

on these issues, which involved fairly minor differences in the officers' testimony. Under

the highly deferential standard that applies to this Court's review of the Illinois Appellate

Court's decision, Hester's arguments concerning the sufficiency of the evidence do not

warrant habeas corpus relief.

                                        Conclusion

       For the foregoing reasons, the Court denies Hester's petition for a writ of habeas

corpus. The Court declines to issue a certificate of appealability because it concludes

that Hester has not made a "substantial showing of the denial of a constitutional




                                              8
right." 28 U.S.C. § 2253(c)(2).



                                      ________________________________
                                           MATTHEW F. KENNELLY
                                           United States District Judge

Date: March 26, 2019




                                  9
